Case: 13-40668      Document: 00512600525         Page: 1    Date Filed: 04/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40668
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JENNIFER ELLEN MARIE RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-546-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jennifer Ellen Marie Rodriguez appeals her conviction for possession
with intent to distribute methamphetamine. She contends that the district
court erroneously denied her motion to suppress evidence seized from her car
during a traffic stop.
       The following facts show that the district court did not err in denying the
motion to suppress: Trooper Garcia testified during the suppression hearing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40668    Document: 00512600525     Page: 2   Date Filed: 04/17/2014


                                 No. 13-40668

that Rodriguez was driving her car northbound on Highway 281, a known drug
smuggling corridor. Garcia observed that, before he gave Rodriguez a warning
ticket, she acted nervous, exhibiting shaking hands, goose bumps (on a hot
day), and a quick mood change (from listening to loud music to crying).
Additionally, Rodriguez advised Garcia that she was traveling from McAllen
to San Antonio to attend a funeral on a Sunday morning. Garcia found this
unusual because he had never heard of a funeral being held at that time. Also,
because he did not initially see any luggage or hanging clothes in the car or
trunk, he believed that Rodriguez had not packed any clothing or toiletries for
her trip.   Finally, Rodriguez, who advised Garcia that she was a college
student, had paid cash for her newly purchased car. Although Garcia learned
that Rodriguez traded in her old car to buy the new one, he initially found it
odd that a college student could pay cash for a car and was suspicious because
he knew that drug traffickers used newly purchased cars to transport drugs.
See, e.g., United States v. Pack, 612 F.3d 341, 352, 358 (5th Cir. 2010); United
States v. Brigham, 382 F.3d 500, 506-12 (5th Cir. 2004) (en banc).
      Rodriguez additionally contends that there were no intervening
circumstances to break the causal chain between her illegal detention and her
consent. Because Rodriguez’s consent was not preceded by an illegal detention,
her argument cannot succeed. See United States v. Khanalizadeh, 493 F.3d
479, 484 (5th Cir. 2007).
      AFFIRMED.




                                       2